Citation Nr: 1421592	
Decision Date: 05/13/14    Archive Date: 05/21/14

DOCKET NO.  14-05 544	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to an initial disability rating in excess of 50 percent for service-connected posttraumatic stress disorder (PTSD).  


ATTORNEY FOR THE BOARD

A. Haddock, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1967 to April 1970. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from an August 2013 rating decision by the Roanoke, Virginia Department of Veterans Affairs Regional Office (RO).  

The Board has not only reviewed the Veteran's physical claims file but also the Veteran's file on the "Virtual VA" and "VBMS" systems to insure a complete review of the evidence.  


FINDING OF FACT

The Veteran's PTSD results in occupational and social impairment with reduced reliability and productivity due to such symptoms as avoidance, irritability, restricted affect, isolation, exaggerated startle response, hypervigilance, difficulty concentrating, anxiety, depressed mood, chronic sleep impairment, occasional nightmares, and difficulty in establishing and maintaining effective work and social relationships; it does not manifest in symptoms causing deficiencies in most areas.


CONCLUSION OF LAW

The criteria for an initial disability rating in excess of 50 percent for service-connected PTSD have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.10, 4.21, 3.321(b), 4.130, Diagnostic Code 9411 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2013), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  VA is also required to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  Although the regulation previously required VA to request that the claimant provide any evidence in the claimant's possession that pertains to the claim, the regulation has been amended to eliminate that requirement for claims pending before VA on or after May 30, 2008.

The Board also notes that the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) requires that notice to a claimant pursuant to the VCAA be provided "at the time" that, or "immediately after," VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004). 

The record reflects that prior to the initial adjudication of the claims, the Veteran was mailed a letter in April 2013 advising him of what the evidence must show and of the respective duties of VA and the claimant in obtaining evidence.  This letter also provided the Veteran with appropriate notice with respect to the disability-rating and effective-date elements of his claim. 

VA also has a duty to assist the Veteran with the development of facts pertinent to the appeal.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  This duty includes the obtaining of "relevant" records in the custody of a Federal department or agency under 38 C.F.R. § 3.159(c)(2), as well as records not in Federal custody (e.g., private medical records) under 38 C.F.R. § 3.159(c)(1).  VA will also provide a medical examination if such examination is determined to be "necessary" to decide the claim.  38 C.F.R. § 3.159(c)(4).  

The RO has obtained the Veteran's service treatment records (STRs) and pertinent post-service treatment records.  Additionally, the Veteran was afforded a VA examination in May 2013, which was conducted in conjunction with a review of the Veteran's claims file and documents the nature and severity of the Veteran's service-connected PTSD.  Therefore, the Board finds the examination was adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

The Board finds that all necessary development has been accomplished and therefore appellate review of the claim addressed above may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Significantly, neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of his claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II.  Legal Criteria and Analysis

The Veteran asserts that he is entitled to an initial disability rating in excess of 50 percent for his service-connected PTSD.  

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) found in 38 C.F.R. Part 4.  38 U.S.C.A. § 1155. 

Psychiatric disability is rated under the General Rating Formula for Mental Disorders.  PTSD is rated under 38 C.F.R. § 4.130, Diagnostic Code 9411, and the current 50 percent evaluation is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty understanding complex commands; impairment of short and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficult establishing and maintaining effective work and social relationships.  Id.

A 70 percent evaluation is warranted where there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; intermittently illogical, obscure, or irrelevant speech; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships.  Id.

A 100 percent evaluation is warranted where there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.  Id.

Ratings are assigned according to the manifestation of particular symptoms.  However, the use of the term "such as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, length of remissions, and the veteran's capacity for adjustment during periods of remission.  38 C.F.R. § 4.126(a). The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  Id.  However, when evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation on the basis of social impairment.  38 C.F.R. § 4.126(b).

The Global Assessment Functioning (GAF) score is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Richard v. Brown, 9 Vet. App. 266, 267 (1996).  A score of 31 to 40 reflects some impairment in reality testing or communication or major impairment in several areas such as work or school, family relations, judgment, thinking, or mood.  A score of 41 to 50 is assigned where there are "[s]erious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) OR any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job)."  DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS (DSM-IV) 47 (4th ed. 1994).  A score of 51 to 60 is appropriate where there are "[m]oderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) OR moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers)."  Id.  A GAF score of 61 to 70 indicates the examinee has some mild symptoms or some difficulty in social, occupational, or school functioning, but generally functions pretty well with some meaningful interpersonal relationships.  Id. at 46.  While particular GAF scores are not contained in the VA schedule of ratings for mental disorders, 38 C.F.R. § 4.130, they are a useful tool in assessing a Veteran's disability and assigning disability evaluations.  However, they are just one of many factors considered when determining an evaluation.

It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21.

Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, including degree of disability, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3

The United States Court of Appeals for Veterans Claims (Court) has held that when the rating appealed is the initial rating assigned with a grant of service connection, the entire appeal period is for consideration, and separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings."  Fenderson v. West, 12 Vet. App. 119 (1999).  

The Veteran sought private treatment for his PTSD in September 2012.  At that time, he reported that while serving in the Republic of Vietnam, he witnessed injury to, and deaths of, numerous fellow soldiers and others, and that those losses still haunt him and remind him how easily he could have been a casualty of war.  The Veteran reported that his PTSD symptoms began after his active service and that those symptoms include: intrusive thoughts; traumatic nightmares; avoidance of conversations about his active service; hypervigilance; memory and concentration problems; and exaggerated startle response.  He reported that following his time in the Republic of Vietnam, he was less social and he had a short fuse.  He felt estranged from civilians.  He reported that he avoided crowds and positioned himself with his back to the wall in public places.  He reported that he did not socialize, that he preferred to spend time alone at home, and that he had a difficult time trusting people.  He reported that he had been told he is "hard hearted" and hard to get close to.  He reported difficulty going to sleep and staying asleep, and that he had nightmares and night sweats.  He reported that he got up multiple times during the night to check the locks on his doors and windows and that sometimes he felt someone was standing next to him, but would turn to find nobody there.  He reported that he avoided watching war movies and sounds of helicopters would trigger memories about his time in combat.  

On mental status examination, the Veteran was noted be cooperative and had on normal dress.  His mood was agitated and his affect was restricted.  He did not endorse any current suicidal or homicidal ideation.  [The Board notes there is no evidence that the Veteran has reported any prior history of homicidal or suicidal ideation.]  The Veteran's private provider assigned a diagnosis of PTSD with a GAF score of 38, and noted that his symptoms caused significant disturbances in all areas of his life.  Specifically, because of his hypervigilance, hyperirritability, and isolating behaviors, the Veteran was severely compromised in his ability to initiate or sustain work or social relationships.  Further, due to the severity and chronicity of his PTSD symptoms, the private provider noted, that his prognosis for recovery was poor and the private provider considered him to be totally and permanently disabled.  

In a letter received in June 2013, the Veteran's private provider indicated that she continued to treat the Veteran since his initial visit, with the most recent evaluation occurring in April 2013.  Evaluation from April 2013 showed that the Veteran continued to experience significant disturbances in all areas of his life due to his PTSD symptoms.  The Veteran reported that his sleep was disturbed and that he got a maximum of 4 hours of sleep per night.  He reported that he was hypervigilant, particularly since the shooting and bombing incident in Boston, which reminded him of the snipers in Vietnam, and that he would check the inside of his car carefully before getting in.  He reported that his wife complained that he spoke harshly to her and that he preferred to be by himself, even while at work.  The Veteran's private provider noted a continued diagnosis of PTSD, assigned a GAF score of 38, and indicated that his PTSD caused him to be permanently and totally disabled.  

The Veteran was afforded a VA examination in May 2013.  At that time, the Veteran reported that he had been married for 18 years, but the marriage ended in divorce.  He reported that his ex-wife complained that he did not pay enough attention to her and wanted too much time to himself; his ex-wife also had an affair.  He reported that he remarried in 1995, and was currently still married.  He reported that he got along "ok" with his current wife, but that she sometimes complained that he isolated himself.  He reported that he had two children from his first marriage, with whom he had little contact, but was unsure as to why as there had been no particular conflict.  He got along with a number of his siblings (he had 10 total) and spent some time with them, and he had some friends that he would get together with at times.  He reported that he went to church where he served as an usher and a deacon.  He reported that he performed household and yard tasks and "every now and then" he went out to eat and ran some errands, but that he disliked large crowds.  He reported that he had been employed at Goodyear Tire for 24 years and that he performed his job "ok," but tended to keep to himself.  The Veteran reported that he began seeing a private psychologist for counseling every 3 months and had seen her twice up to the point of his VA examination.  

On mental status examination, the Veteran was noted to be polite, cooperative, and did not appear to be in emotional distress.  His eye contact, speech, and behavior were normal.  His affect was mildly restricted and his mood was mildly dysphoric.  Memory was grossly intact and he denied any homicidal or suicidal ideation and any delusions or hallucinations.  There were no panic attacks or obsessive compulsive behavior.  He was noted to have symptoms of depressed mood, which were exacerbated by reminders of the Republic of Vietnam.  Anxiety was noted to be present, which was attributed to hypervigilance.  He was noted to be on guard for danger, watchful, tense, he disliked crowds, positioned himself with his back to the wall, and rechecked locks.  War-related nightmares were noted to be minimal, 3 or 4 times a year, and did not represent persistently recurrent re-experiencing of trauma.  The Veteran was noted to experience a high level of distress at cues or triggers or reminders of trauma, such as current war news, TV shows, helicopters, and Asians.  He attempted to avoid these triggers as well as movies, war talk, fireworks shows, and the Vietnam Wall.  He was noted to engage in isolating and emotional distance behavior.  Concentration appeared adequate and he was noted to have feelings of hyper irritability.  Impulse control was intact, with no evidence of a history of violent episodes.  He reported poor sleep, with a maximum of 4 hours a night, which left him tired during the day.  

After examination, the VA examiner noted the Veteran's continued diagnosis of PTSD and assigned a GAF score of 59.  The examiner noted that the Veteran's PTSD symptoms cause occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.  The examiner acknowledged that the findings on VA examination were not consistent with the findings contained within the Veteran's private mental health examinations.  However, the VA examiner noted that while the private mental health evaluations noted the symptoms caused by the Veteran's PTSD, i.e.: nightmares, isolation,  etc.; the private evaluations did not provide any information pertaining to the frequency or severity of these symptoms.  The examiner also noted that some of the documented situations and symptoms in the private evaluation reports were inconsistent with what the Veteran reported at the time of his VA examination, i.e. the Veteran denied witnessing injuries or deaths while in the Republic of Vietnam during his VA examination; however, his private evaluation documents his accounts of such events.  

Based on the evidence of record, the Board finds that an initial disability rating in excess of 50 percent for the Veteran's service-connected PTSD is not warranted.  In this regard, the Board notes that the Veteran's PTSD has been manifested by symptoms of hypervigilance, anxiety, depressed mood, occasional nightmares, hyperirritability, exaggerated startle response, avoidance, isolation, restricted affect, sleep impairment, and some memory and concentration problems.  Additionally, the Board notes that the Veteran has difficulty in establishing and maintaining effective work and social relationships; specifically, the May 2013 VA examination report documents his reports that he only interacts with some of his siblings, he has some friends that he spends some time with, and that he attends church where he serves as an usher and deacon.  Additionally, the Board notes that the Veteran has been employed at Goodyear Tire for 24 years, but that he did not interact with his co-workers.   

Further, there is no indication that the Veteran has experienced occupational and social impairment with deficiencies in most areas.  In this regard, the Board notes that while the Veteran's private provider found his PTSD symptoms caused him to be permanently and totally disabled at his September 2012 and April 2013 evaluations, such a finding is not supported by the evidence of record, or even the private evaluations themselves.  Specifically, as noted by the May 2013 VA examiner, the Veteran' private provider does not discuss the frequency or severity of the Veteran's symptoms, nor, the Board notes, was a thorough mental status examination conducted.  Further, the Veteran has worked at Goodyear Tire for 24 years, and continues to do so, which is clear evidence that his PTSD does not result in total disability.  As such, the Board finds that the private provider's September 2012 and April 2013 opinions regarding the severity of the Veteran's PTSD are not adequate, as they are not supported by the other evidence of record, or by the private evaluations themselves.  However, the Board does acknowledge that the evaluations are adequate with regard to the types of PTSD symptoms the Veteran experiences.   

Finally, the Veteran has not been shown to have difficulties in judgment and thinking, he does not have suicidal or homicidal ideations, he does not exhibit obsessional rituals which interfere with routine activities, and his speech is normal.  Further, the Veteran has been noted to be able to maintain minimal personal hygiene and there is no indication that his PTSD symptoms interfere with his daily activities.  Therefore, the Board finds that an initial disability rating in excess of 50 percent is not warranted for the Veteran's PTSD.  38 C.F.R. § 4.130, Diagnostic Code 9411.

Consideration has also been given to assigning staged ratings for the Veteran's PTSD.  However, at no time during the period in question has the Veteran's PTSD warranted higher schedular ratings.  Fenderson v. West, 12 Vet. App. 119 (1999).  

The Board acknowledges the Veteran's statements made in his September 2013 notice of disagreement, that the RO erred when they did not place greater weight on the opinion of his private provider over the opinion of the May 2013 VA examiner.  However, as noted above, the opinion of the Veteran's private provider is not supported by the evidence of record.  The symptoms reported the private evaluations of record have been considered and in fact, support the current 50 percent evaluation currently assigned.  

Extra-Schedular Consideration

The Board has also considered whether this case should be referred to the Director of the VA Compensation and Pension Service for extra-schedular consideration under 38 C.F.R. § 3.321(b)(1).  

The Court has held that the threshold factor for extra-schedular consideration is a finding on part of the RO or the Board that the evidence presents such an exceptional disability picture that the available schedular evaluations for the service-connected disabilities at issue are inadequate.  Therefore, initially, there must be a comparison between the level of severity and the symptomatology of the disability with the established criteria provided in the rating schedule for the disabilities.  If the criteria reasonable describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned evaluations are therefore adequate, and no referral for extra-schedular consideration is require.  Thun v. Peake, 22 Vet. App. 111 (2008

In this case, the evidentiary record does not show any manifestations of, or functional impairment due to, the Veteran's PTSD that are not encompassed by the schedular criteria.  There is no indication from the evidence of record that the Veteran has required frequent hospitalizations or has even received any inpatient treatment for his PTSD.  Additionally, the Board notes that the record indicates the Veteran is currently employed and has been for 24 years and the medical evidence or record provides no indication that the Veteran's PTSD interferes with his ability to maintain his employment.  In sum, there is no indication that the average industrial impairment from the Veteran's PTSD would be in excess of that contemplated by the disability evaluation assigned herein.  Accordingly, the Board has determined that referral of this case for extra-schedular consideration is not in order.  


ORDER

Entitlement to an initial disability rating in excess of 50 percent of service-connected posttraumatic stress disorder (PTSD) is denied.  


____________________________________________
MICHELLE KANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


